EXHIBIT 10.1


MEMORANDUM OF AGREEMENT TO SELL AND PURCHASE


THIS AGREEMENT is made and entered into effective the   day of  , 2007, by and
between ALTAMONT OIL & GAS, INC., a Montana corporation, of P. O. Box 488, Cut
Bank, MT 59427, and NUMBERS, INC., a corporation, of 1500 Manulife Place,
10180-101 Street, Edmonton, Alberta T5J 4K1, hereinafter referred to
collectively as “SELLER” and MAJESTIC OIL & GAS, INC, whose address is CBM
Building, Cut Bank, MT 59427, hereinafter referred to as “PURCHASER”.


RECITALS:


1. Seller is the owner of certain oil and gas real and personal property located
in Pondera County, Montana.


2. Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser an undivided fifty percent (50%) interest in the oil and gas real and
personal property owned by Seller, more particularly described hereinafter.


3. The parties wish to memorialize in writing the general terms of such sale and
purchase and provide for the execution of additional documentation at final
payment and closing of this transaction.


In consideration of the foregoing and in further consideration of the mutual
promises contained in this Agreement, Seller and Purchaser agree as follows:


AGREEMENT


1. PROPERTY DESCRIPTION. Seller will sell to Purchaser and Purchaser will
purchase from Seller in consideration of the purchase price set forth
hereinafter an undivided fifty percent (50%) interest in the oil and gas real
and personal property, more fully set forth on Exhibit “A” attached hereto and
incorporated herein by this reference.
 
2. PURCHASE PRICE. The total purchase price for the property set forth in
Paragraph 1 above shall be the value determined by the engineering report
prepared by Citadel Engineering Company of Calgary, Alberta, and shall be
payable by Purchaser to Seller at closing in cash and shares of common stock of
Purchaser. In the event that at closing the parties are unable to agree on the
amount of cash and number of shares constituting the purchase price, then this
Agreement shall be of no further force nor effect and neither party shall assert
any claim agaist the other on account of this Agreement.


3. POSSESSION. Purchaser shall be entitled to possession of its proportionate
share of the above described property as of the date of final closing set forth
in Paragraph 4

 
-1-

--------------------------------------------------------------------------------

 

hereinafter and, subject to other provisions of this Agreement, shall be
entitled to its proportionate share of production proceeds and obligated to pay
for its proportionate share of expenses in connection therewith from and after
the final closing date. At final closing of the within transaction, Seller
agrees to execute an AAPL 610 Model Form of Operating Agreement, naming Altamont
Oil & Gas, Inc. as operator, containing a 100%-300% non-consent penalty clause
with COPAS Accounting Form providing for a monthly combined fixed rate overhead
on each of the within described gas wells of Four Hundred Dollars ($400.00) per
well per month.


4. CLOSING. The final closing of this transaction shall be held on or after  ,
2007, and upon the final payment being made as provided in Paragraph 2 hereof.
Closing shall be held at such time and place as shall be mutually agreeable to
Seller and Purchaser. At closing, Seller and Purchaser agree to execute all
documents necessary to complete this transaction, including, but not limited to,
Seller's execution and delivery of good and sufficient assignments of oil and
gas leases conveying an undivided fifty percent (50%) interest in each of the
leases covering the lands set forth on Exhibit “A”, insofar as said leases
encompass the lands specifically described herein. In this respect, it is agreed
that Purchaser shall receive an assignment of an undivided twenty-five percent
(25%) interest from Numbers, Inc. and an assignment of an undivided twenty-five
percent (25%) interest from Altamont Oil & Gas, Inc. Seller further agrees to
deliver to Purchaser any bills of sale or other documents or other instruments
of sale, conveyance, transfer or assignment necessary to effectuate the
conveyance, transfer and assignment of the undivided interest set forth herein
to the Purchaser in and to the real and personal property described herein, free
and clear of all liens, claims or encumbrances. It is further agreed that at
closing, Purchaser shall execute and deliver to Seller the Operating Agreement
set forth above.
 
5. LIENS AND ENCUMBRANCES. Purchaser agrees to keep the property described in
Paragraph 1 above being purchased and sold under this Agreement to Sell and
Purchase free from any liens or encumbrances which become, or may become,
superior to the lien of Seller's title up to the date of closing. It is
expressly under-stood and agreed that Seller shall not be liable for any
obligations incurred on or in connection with such property by Purchaser, and it
is further agreed that no liens may be filed.


6. INDEPENDENT INVESTIGATION. Purchaser agrees and repre- sents that it has
conducted an independent investigation and inspection of the real and personal
property being conveyed hereunder and has entered into this Agreement to Sell
and Purchase in full reliance thereon, and there are no other agreements, verbal
or otherwise, modifying or affecting the terms hereof, and that it is not
relying on any oral representations made by the Seller or its agents.


7. ASSIGNMENT. Purchaser's interest in this Agreement to Sell and Purchase or
the property described in Paragraph 1 above shall not be assigned, conveyed,
transferred or subleased by Purchaser without the written consent of Seller,
provided, however, such consent shall not be unreasonably withheld.

 
-2-

--------------------------------------------------------------------------------

 
 
Any consent given to an assignment, conveyance, transfer or sublease of the
Agreement to Sell and Purchase or of the property described in Paragraph 1 above
shall not discharge Purchaser's liability under this Agreement for Sale and
Purchase unless Seller, in writing, specifically releases Purchaser from
Purchaser's liability under this Agreement to Sell and Purchase.


8. ATTORNEY'S FEES FOR RESOLUTION OF DISPUTE. In the event of a dispute arising
under this Agreement to Sell and Purchase, whether resolved by litigation or
otherwise, Seller and Purchaser agree that the prevailing party shall be
entitled to recover costs, including reasonable attorney's fees incurred in the
resolution of said dispute.


9. PARTIES BOUND. All terms, covenants and agreements herein shall extend to and
be obligatory upon the heirs, successors and assigns of the respective parties
hereto.
 
10. DRILLING AND PARTICIPATION AGREEMENT. It is specifi-cally understood that
contemporaneously herewith, the parties have entered into a certain Agreement
for the participation in and drilling of certain wells in the Williams and Lake
Frances Fields, Pondera County, Montana, wherein Purchaser may have the right to
earn additional leases, lands and properties in the general area of the
properties sold hereunder. The parties agree that the interests earned under
that Agreement are separate and in addition to the properties sold herein.


11. FORCE MAJEURE.



 
a.
If Purchaser is at any time, either during the term of this Agreement or
thereafter, prevented or delayed in complying with any provisions of this
Agreement by reason of acts of terrorism, wars, acts of God, governmental
regulations or any other reason or reasons which substantially and adversely
impacts Purchaser's access to North American markets for securities of its own
issue, beyond the control of Purchaser, the time limits for the performance by
Purchaser of its obligations hereunder shall be extended by a period of time
equal in length to the period of each such prevention or delay. In no event
shall said period exceed ninety (90) days.




 
b.
Purchaser shall give prompt notice to Seller of each event of force majeure
under Section 11(a) and upon cessation of such event, shall furnish to Seller
with notice to that effect together with particulars of the number of days by
which the obligations of Purchaser hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure. In no
event shall said extension exceed ninety (90) days from the original time of
performance.



12. COUNTERPARTS - FACSIMILE SIGNATURES. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original for all
purposes.

 
-3-

--------------------------------------------------------------------------------

 

Execution of this Agreement may be made by facsimile signature which shall have
the same legal effect as a manual signature.


13. ENTIRE AGREEMENT. This Agreement to Sell and Purchase contains the entire
agreement between Seller and Purchaser and supersedes all other agreements
between such parties affecting the property described in Paragraph 1 hereof. Any
modifications to this Agreement between the parties shall be in writing and
signed by both Seller and Purchaser.
 
IN WITNESS WHEREOF, Seller and Purchaser have signed this Agreement to Sell and
Purchase the day and date first above written.





  SELLER       ALTAMONT OIL & GAS, INC.   NUMBERS, INC.                     By: 
      By:       
President
   
President
                     
 
  PURCHASER               MAJESTIC OIL & GAS, INC.                          
By:     

 
 
-4-

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


Attached to and made a part of Memorandum of Agreement to Sell and Purchase
dated  , 2007 between Altamont Oil & Gas, Inc. and Numbers, Inc. as Seller, and
Majestic Oil & Gas, Inc. as Purchaser


Pondera County, Montana


Township 29 North, Range 4 West, MPM
Section 1:
All
Section 2:
All
Section 3:
N½, SW¼
Section 4:
All
Section 9:
All
Section 10:
N½, SE¼
Section 11:
N½, SE¼
Section 12:
All
Section 13:
All
Section 14:
S½ NE¼
Section 15:
All
Section 16:
All
Section 21:
All
Section 22:
All
Section 23:
All
Section 24:
All
Section 26:
All
Section 27:
S½, NW¼
Section 28:
All
Section 34:
All

 
 
 

--------------------------------------------------------------------------------

 